Title: To James Madison from Timothy Wiggin, 27 February 1808
From: Wiggin, Timothy
To: Madison, James



Sir
Manchester Feby. 27, 1808

I have heard from undoubted authority that Some British Merchants trading to Canada, have Shiped, & are preparing to ship, large quantities of Such goods as are prohibited by the American nonimportation act, with the avowed intention of passing them from that quarter, into the United States.  How far this plan may be practicable, and whether any additional precautionary measures may be necessary on the American frontier, are matters best known to you.  As an American Merchant & friend to my Government & Country, I act from a Sense of duty in making this communication, and am with very Great respect, Your Mo Obt Hble Servt.

Timothy Wiggin

